NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2019 VT 65

                                          No. 2018-180

State of Vermont                                               Supreme Court

                                                               On Appeal from
   v.                                                          Superior Court, Bennington Unit,
                                                               Criminal Division

Stephanie Berard                                               February Term, 2019


David A. Howard, J.

David Tartter, Deputy State’s Attorney, Montpelier, for Plaintiff-Appellee.

Matthew Valerio, Defender General, and Joshua S. O’Hara, Appellate Defender, Montpelier, for
 Defendant-Appellant.


PRESENT: Reiber, C.J., Skoglund, Robinson and Carroll, JJ., and Morris, Supr. J. (Ret.),
         Specially Assigned


        ¶ 1.   REIBER, C.J. Defendant Stephanie Berard appeals the trial court’s denial of her

motion for judgment of acquittal following her conviction for impeding or hindering a police

officer. We reverse and vacate defendant’s conviction.

                                             I. Facts

        ¶ 2.   The State presented the following evidence at trial. On July 14, 2016, Trooper

Wayne Godfrey with the Vermont State Police directed defendant to pull over her car after he

observed her committing traffic violations. Defendant pulled into a store parking lot, opened her

door, and began to get out. The officer told defendant to get back in her car, which she eventually

did.
       ¶ 3.    Trooper Godfrey then approached defendant on the driver’s side of the car.

Defendant asked him to call another officer because she recognized him as someone she had

interacted with on a previous occasion, when he “maced” her. The officer instructed defendant to

provide him with her driver’s license, registration, and proof of insurance. Defendant replied that

she had the requested documents in her car, but she would not provide them to him and asked him

to call another officer. Trooper Godfrey continued to instruct defendant to provide the documents,

and defendant refused to provide them to him. During their exchange, Trooper Godfrey called for

another officer. Their exchange—the officer’s requesting the documents and defendant’s refusing

to provide them—proceeded for around six minutes, until the second officer arrived. Trooper

Godfrey estimated at trial that he asked for defendant’s information around twenty-two times

within those six minutes and said her delay in producing the documents was unreasonable. As

Trooper Godfrey testified and the video shows, defendant was “[c]ombative” and “uncooperative”

and her voice was “escalated and raised.” Trooper Godfrey recalled at trial that there had been an

earlier encounter between them.

       ¶ 4.    When the second officer arrived, defendant retrieved the documents and extended

them out of the car. At that point, Trooper Godfrey grabbed defendant’s arm and physically pulled

her out of the car. He arrested defendant for impeding a law enforcement officer in violation of

13 V.S.A. § 3001(a).

       ¶ 5.    In February 2018, defendant was found guilty following a jury trial. She filed a

motion for judgment of acquittal pursuant to Vermont Rule of Criminal Procedure 29(c). The trial

court denied the motion. The court reasoned that defendant had no legal right to refuse to provide

the documents, and it had no basis to disturb the jury’s conclusion that defendant’s refusal hindered

the officer. The trial court sentenced defendant to pay a $400 fine, observing that “the penalty

here, in large part, is the felony conviction.” Defendant timely appealed.



                                                 2
        ¶ 6.    On appeal, defendant makes three arguments: the State did not prove that

defendant’s refusal to provide the documents was itself a criminal act; defendant did not hinder

the officer in investigating the alleged traffic infractions; and extending criminal liability to failure

to provide a driver’s license, registration, and proof of insurance would render the impeding-officer

statute unconstitutionally vague. The State responds that defendant had no legal right to refuse to

provide her documents, and the refusal need not have been a criminal act in order to constitute a

violation of the impeding-officer statute; defendant’s actions did hinder the officer in the exercise

of his lawful authority; and the trial court did not commit plain error in failing to find that the

impeding-officer statute was unconstitutionally vague as applied to this situation.

        ¶ 7.    We review the denial of a judgment of acquittal de novo. State v. Ellis, 2009 VT
74, ¶ 21, 186 Vt. 232, 979 A.2d 1023. We consider “whether the evidence, when viewed in the

light most favorable to the State and excluding any modifying evidence, fairly and reasonably

tends to convince a reasonable trier of fact that the defendant is guilty beyond a reasonable doubt.”

Id. (quotation omitted). “Judgment of acquittal is appropriate only if the State has failed to put

forth any evidence to substantiate a jury verdict.” Id. (quotation omitted). We review statutory

interpretation without deference to the trial court. Wright v. Bradley, 2006 VT 100, ¶ 6, 180 Vt.
383, 910 A.2d 893 (“Issues of statutory interpretation are subject to de novo review.”).

                                             II. Analysis

        ¶ 8.    Defendant was convicted of violating 13 V.S.A. § 3001(a), which provides: “A

person who hinders [a] . . . law enforcement . . . officer acting under the authority of this

State . . . shall be imprisoned not more than three years or fined not more than $500.00, or both.”

Violation of § 3001 is a felony. Id. § 1 (defining felony as any offense with at least two-year

maximum imprisonment).

        ¶ 9.    “A person ‘hinders’ an officer when the person’s actions illegally interfere with the

officer’s ability to perform duties within the scope of the officer’s authority.” State v. Harris, 152

                                                   3
Vt. 507, 509, 568 A.2d 360, 361 (1989); see also State v. Stone, 170 Vt. 496, 499, 756 A.2d 785,

788 (2000) (“We have defined ‘hinder’ as ‘to slow down or to make more difficult someone’s

progress towards accomplishing an objective; to delay, or impede or interfere with that person’s

progress.’ ” (citation omitted)). In prior impeding-officer cases, the unlawful hindering action was

a substantial interference. See State v. Neisner, 2010 VT 112, ¶ 21, 189 Vt. 160, 16 A.3d 597

(upholding impeding-officer conviction where defendant’s actions “significantly impeded”

officer); State v. Oren, 162 Vt. 331, 336, 647 A.2d 1009, 1012 (1994) (holding that when defendant

blocked officer’s vehicle with her car, ran toward officer’s car while shouting obscenities, tried to

grab officer’s badge, and pounded on officer’s car, resulting in officer’s inability to leave until

local police arrived to help half an hour later, she “far exceeded a reasonable response to the

circumstances” and violated impeding-officer statute); State v. Dion, 154 Vt. 420, 425, 578 A.2d
101, 104 (1990), overruled on other grounds by State v. Brooks, 163 Vt. 245, 658 A.2d 22 (1995)

(upholding impeding-officer conviction where defendant threatened game warden and pulled boy

that warden was attempting to arrest from officer’s grasp).

       ¶ 10.   According to our prior holdings, a defendant violates § 3001 if the defendant

(1) takes an action that the defendant has no legal right to do and (2) that action actually results in

impeding an officer in the lawful execution of the officer’s duties. Neisner, 2010 VT 112, ¶ 14

(noting that “impeding charge requires an unlawful act that actually hinders the officer in an

investigation”). This test was first established in State v. Buck, in which we stated: “We regard

the test [for whether the defendant violated § 3001] as being one of whether or not the [defendant]

has a legal right to take the action which results in impeding the officer.” 139 Vt. 310, 313, 428
A.2d 1090, 1093 (1981). We have repeatedly affirmed this test as the proper analysis under

§ 3001. See, e.g., Neisner, 2010 VT 112, ¶ 13 (reiterating Buck test as quoted in Stone, 170 Vt. at

500, 756 A.2d at 788); Dion, 154 Vt. at 424, 578 A.2d at 103 (affirming Buck test as quoted in

Harris, 152 Vt. at 508-09, 568 A.2d at 360-61).

                                                  4
        ¶ 11.   There is no question that defendant’s refusal was unlawful. Under 23 V.S.A.

§ 1012(b), a driver must produce his or her driver’s license and registration upon the request of an

enforcement officer during a valid traffic stop. And 23 V.S.A. § 800(c) requires that a driver must

also provide proof of valid car insurance. Thus, defendant was legally required to provide her

documents upon the officer’s request.

        ¶ 12.   However, we do not conclude that defendant’s refusal—which essentially was an

intentional civil violation—may, without more, constitute a violation of § 3001. We base our

determination on the statutory language and principles of statutory construction. “In construing a

statute, our paramount goal is to discern and implement the intent of the Legislature.” Miller v.

Miller, 2005 VT 89, ¶ 14, 178 Vt. 273, 882 A.2d 1196. “To determine that intent, we must examine

and consider fairly, not just isolated sentences or phrases, but the whole and every part of the

statute, together with other statutes standing in pari materia with it, as parts of a unified statutory

system.” Brown v. W.T. Martin Plumbing & Heating, Inc., 2013 VT 38, ¶ 20, 194 Vt. 12, 72 A.3d
346 (quotation omitted). “If the intent of the Legislature is apparent on the face of the statute

because the plain language of the statute is clear and unambiguous, we implement the statute

according to that plain language.” Flint v. Dep’t of Labor, 2017 VT 89, ¶ 5, 205 Vt. 558, 177 A.3d
1080.    “Conversely, if the statute is ambiguous, we ascertain legislative intent through

consideration of the entire statute, including its subject matter, effects and consequences, as well

as the reason and spirit of the law.” Harris v. Sherman, 167 Vt. 613, 614, 708 A.2d 1348, 1349

(1998) (mem.). In interpreting a criminal statute, we keep in mind that the criminal law is intended

to create a coherent structure of offense and penalty consistent with ordinary standards of

interpretation possessed by any reasonable person. See State v. Cantrell, 151 Vt. 130, 133, 558
A.2d 639, 641 (1989) (affirming that criminal statutes must “define a criminal offense with




                                                  5
sufficient certainty so as to inform a person of ordinary intelligence of conduct which is proscribed,

and such that arbitrary and discriminatory enforcement is not encouraged.”).1

       ¶ 13.   When read broadly, the impeding-officer statute appears to criminalize any

unlawful action, no matter how slight or brief, that for any moment delays or interferes with the

lawful execution of an officer’s duties. For example, according to this broad reading, defendant

here would have been guilty of impeding the officer if she had refused to provide her documents

and then immediately recognized her error and produced them. Such a broad sweep is inconsistent

with the text of § 3001 as a whole. Section 3001(a) states the following in full:

                A person who hinders an executive, judicial, law enforcement,
               civil, or military officer acting under the authority of this State or
               any subdivision thereof, or who removes a weapon from the person
               of a law enforcement officer, or who deprives a law enforcement
               officer of the use of a weapon, shall be imprisoned not more than
               three years or fined not more than $500.00, or both. For purposes
               of this section, law enforcement officer is defined under section
               3019 of this title.

Placed in context, “[a] person who hinders [a] . . . law enforcement . . . officer” describes a level

of interference akin to removing or disabling the use of an officer’s weapon. See Brown, 2013 VT
38, ¶ 20 (affirming that we do not interpret “just isolated sentences or phrases,” but rather construe


       1
           The dissent argues that we fail to adhere to our principles of statutory construction. But
it is consistent with those principles to consider the plain language of a statute “in the context and
structure of the statute as a whole,” rather than “in isolation.” In re Vt. Verde Antique Int’l, Inc.,
174 Vt. 208, 211-12, 811 A.2d 181, 184 (2002); see also State v. Charette, 2018 VT 48, ¶ 7, 207
Vt. 372, 189 A.3d 67 (rejecting defendant’s statutory interpretation because it was “not compelled
by the plain language of the statute” and noting that “[e]ven if this construction might make sense
when viewing the relevant . . . language in isolation, it does not make sense in the context of the
statute as a whole”); In re Judy Ann’s Inc., 143 Vt. 228, 231, 464 A.2d 752, 754 (1983) (“When a
statute is unambiguous and susceptible of only one interpretation, we will enforce it as the
legislature deliberately framed it. However, we will not excerpt a word or phrase and follow what
purports to be a literal reading without considering the entire statutory scheme.” (citation omitted)).
Additionally, it is always appropriate to focus on legislative intent in statutory interpretation,
including when applying plain-language analysis. See Hill v. Conway, 143 Vt. 91, 93, 463 A.2d
232, 233 (1983) (explaining plain-meaning rule, “like all other rules of statutory construction, . . .
is no more than an aid in our efforts to determine legislative intent,” and affirming that
“[u]nderlying all other rules of construction is the fundamental rule that we must ascertain and
give effect to the true intent of the legislature”).
                                                     6
statute as whole); see also In re Hamid-Ahmed, 2018 VT 113, ¶ 7, __ Vt. __, 200 A.3d 179 (stating

that we interpret statutes “based on the plain meaning of the language when read in context of the

text as a whole”). When paired with offenses related to an officer’s weapon, it does not follow

that the Legislature intended § 3001 to penalize a civil violation of the motor vehicle code as a

felony offense.

       ¶ 14.      The prescribed penalty for impeding an officer, when compared with the prescribed

penalties for similar offenses in the same chapter, further support this view. Impeding an officer

carries a felony conviction and a maximum penalty of three years’ imprisonment. 13 V.S.A. § 1

(defining felony and misdemeanor); id. § 3001(a). In contrast, the first instance of resisting arrest

is a misdemeanor, punishable by up to one year in prison. Id. § 3017(a)(1). The second instance

of resisting arrest is a felony punishable by up to two years in prison. Id. § 3017(a)(2). The same

is true for hindering the arrest of another. Id. § 3018 (prescribing one year’s imprisonment for first

offense and two years for second offense). Similarly, impersonating an officer carries a six-month

maximum prison term for the first offense and a two-year maximum term for the second offense.

Id. § 3002. Given these lesser penalties for a comparable or lesser offense, we cannot conclude

that the Legislature intended § 3001 to include a civil violation of the motor vehicle code as a

hindering action.

       ¶ 15.      The penalties prescribed in the motor vehicle code for failing to provide a driver’s

license, registration, and proof of insurance also support our interpretation. The motor vehicle

code established the lawful basis for Trooper Godfrey’s order to produce defendant’s documents.

According to the motor vehicle statutes, the failure to produce a driver’s license and registration

carries a civil penalty of up to $250. 23 V.S.A. § 1012(d). The failure to produce proof of car

insurance carries a civil penalty of up to $100. Id. § 800(d). Thus, as a traffic violation, the

maximum penalty would have been $350. This is dramatically different from the three years’

imprisonment authorized by the impeding-officer statute. The disparity calls into question a broad

                                                   7
interpretation of § 3001, which would put discretion into the hands of law enforcement officers

and prosecutors to render a civil violation a felony.

       ¶ 16.     A broad sweep that criminalizes a civil violation of the motor vehicle code as a

felony may also raise constitutional concerns.          “We generally construe statutes to avoid

constitutional difficulties, if possible.” State v. Hurley, 2015 VT 46, ¶ 16, 198 Vt. 552, 117 A.3d
433 (quotation omitted). The United States Supreme Court has held that “the void-for-vagueness

doctrine requires that a penal statute define the criminal offense with sufficient definiteness that

ordinary people can understand what conduct is prohibited and in a manner that does not encourage

arbitrary and discriminatory enforcement.” Kolender v. Lawson, 461 U.S. 352, 357 (1983). One

important element of this doctrine is “the requirement that a legislature establish minimal

guidelines to govern law enforcement.” Id. at 358 (quotation omitted). Otherwise, “a criminal

statute may permit a standardless sweep that allows policemen, prosecutors, and juries to pursue

their personal predilections.” Id. (quotation omitted); see also Cantrell, 151 Vt. at 133, 558 A.2d

at 641 (“The doctrine of void-for-vagueness, generally stated, requires that penal statutes define a

criminal offense with sufficient certainty so as to inform a person of ordinary intelligence of

conduct which is proscribed, and such that arbitrary and discriminatory enforcement is not

encouraged.”).

       ¶ 17.     Accordingly, we interpret § 3001 narrowly and hold that a civil violation of the

motor vehicle code, on its own, may not provide the basis for an impeding-officer offense, even

when that violation is intentional. This interpretation is consistent with the plain language of

§ 3001 taken as a whole, as well as the surrounding statutory scheme and the motor vehicle

statutes. This narrow interpretation is necessary to avoid constitutional concerns. See In re M.C.,

2018 VT 139, ¶ 9, __ Vt. __, 204 A.3d 1123 (“We construe statutes to avoid constitutional

difficulties, if possible, mindful that courts should not decide constitutional questions



                                                 8
unnecessarily.” (quotations omitted)). This is not the first time we have viewed a narrow

construction necessary in order to preserve § 3001 from being unconstitutionally vague:

                If the statute is not given a narrow reading, it will be
               unconstitutionally vague. . . . [I]f the statute is read broadly,
               conduct routinely engaged in by many citizens of this state would
               potentially be prohibited. . . . Read broadly, the statute would not
               convey sufficiently definite warning as to the proscribed conduct.

Harris, 152 Vt. at 509 (quotation and alteration omitted). Moreover, we consider this interpretation

appropriate because “the rule of lenity requires that any doubts created by ambiguous legislation

be resolved in favor of the defendant.” State v. Goodhue, 2003 VT 85, ¶ 21, 175 Vt. 457, 833
A.2d 861. Because we reverse the trial court’s decision on these grounds, we need not address

defendant’s other arguments.

       The trial court’s decision is reversed and defendant’s conviction is vacated.


                                               FOR THE COURT:



                                               Chief Justice


       ¶ 18.   CARROLL, J., dissenting. The majority concedes that defendant had no legal

right to refuse to provide her driver’s license and registration to a police officer who pulled her

over after having witnessed her commit three motor-vehicle-code violations. Nonetheless the

majority vacates defendant’s conviction because it assumes that the Legislature did not intend that

civil violations could provide the basis for impeding an officer. The majority also speculates in

concluding that lawmakers did not intend that a felony conviction would result from such an act

of defiance. I dissent and would affirm the jury’s guilty verdict because 13 V.S.A. § 3001(a) is

unambiguous and the facts, taken in the light most favorable to the State, establish each of the

essential elements of hindering a law enforcement officer beyond a reasonable doubt.



                                                 9
       ¶ 19.   It is important to supplement the majority’s factual recitation to fully understand

the context of the encounter. On appeal of the denial of a Rule 29 motion we must “tak[e] the

evidence in the light most favorable to the State and exclud[e] modifying evidence” in assessing

whether the State has “introduced evidence fairly and reasonably tending to show the defendant

guilty beyond a reasonable doubt.” Reporter’s Notes, V.R.Cr.P. 29. The following facts are thus

taken in the light most favorable to the State.

       ¶ 20.   On a mid-summer evening, a trooper was on patrol for impaired drivers when he

observed a vehicle perform an illegal turn onto Main Street in Bennington. The operator failed to

stop at a stop sign before turning and then crossed the center yellow line while executing the turn.

And, as the trooper drove to catch up to the offending driver, the operator failed to signal a turn

into a parking lot. Viewing a third violation of the motor vehicle code, the trooper activated his

emergency lights and parked his cruiser behind the vehicle in the parking lot.

       ¶ 21.   The traffic stop then proceeded, in somewhat atypical fashion.               Defendant

attempted to exit her vehicle while the trooper was still inside his cruiser. She opened the door

and began to get out. For safety reasons, the trooper admonished defendant to get back into her

vehicle. As the trooper explained, officers are trained to dissuade people who might attempt to

flee from apprehension or who might decide to confront or threaten an officer with a weapon.

       ¶ 22.   As the majority acknowledges, after approaching the vehicle the trooper then

repeatedly directed defendant to produce her license and registration and she repeatedly refused to

do so. The officer testified that it is important to be able to review an operator’s license and

registration in the first moment of a traffic stop because if the operator chooses to flee the scene in

an effort to evade police, the officer will know who was operating the vehicle. For this reason, an

officer’s goal, when conducting a traffic stop, is to immediately obtain as much information about

the operator as possible. Throughout their encounter, defendant was combative and uncooperative



                                                  10
and had a raised voice.2 She insisted that another officer be called to the scene before she would

comply with the officer’s request. Indeed, she did not comply with his request to produce her

license and registration until after a second officer, who the trooper called in response to her

demand, arrived at the scene.

       ¶ 23.   I agree with the majority that defendant’s refusal to provide the documents required

by statute was unlawful because she had no legal right to refuse to comply with 23 V.S.A.

§ 1012(b) and that this “established the lawful basis for Trooper Godfrey’s order to produce

defendant’s documents.” Ante, ¶ 15. However, the majority does not then continue on to consider

the other Neisner factor—whether this refusal hindered the officer’s lawful execution of his duties.

State v. Neisner, 2010 VT 112, ¶ 14, 189 Vt. 160, 16 A.3d 597. Instead the majority decides to

“interpret § 3001 narrowly” after speculating on the Legislature’s intent. Ante, ¶ 17. This is where

I part ways with the majority.

       ¶ 24.   Well-established principles of statutory interpretation state that we construe statutes

according to their plain language because this is the best evidence of what the Legislature intended

when it passed a law. State v. Thompson, 174 Vt. 172, 174-75, 807 A.2d 454, 458 (2002) (“When

construing a statute, our paramount goal is to effectuate the intent of the Legislature. In

determining legislative intent we look first at the plain meaning of the statutory language.” (citation

omitted)). Absent an ambiguity, the plain language of the statute controls. Id. (“We will enforce

the statute without resorting to statutory construction if the legislative intent is clear from the

language.”).


       2
           Defendant’s confrontational demeanor during this interaction was manifest from the
video recording and the content of her statements to the officer. Indeed, she said to the officer that
he was “ridiculous,” that he “shouldn’t even be allowed to call [himself] an officer,” that he “do[es]
not know how to do [his] job,” that he is a “racist, [and] biased,” and she “do[es] not see [him] as
an officer of the law. [He] might as well work at McDonald’s.” Even if her tone and conduct were
at all ambiguous as to how they would accurately be characterized—in my view they are not—on
appeal of a denial of a motion for judgment of acquittal we must take the facts in the light most
favorable to the State. Reporter’s Notes, V.R.Cr.P. 29,
                                                 11
       ¶ 25.   Yet, the majority concludes that the Legislature did not intend that a civil violation

could provide the basis for a violation of § 3001 and it also asserts that the Legislature did not

intend for conduct like defendant’s to be punished as a felony. The language of § 3001 is not

ambiguous, however, and the majority does not conclude otherwise. This interpretive error in the

“order of operations” for statutory interpretation colors the rest of the court’s analysis. Harris v.

Sherman, 167 Vt. 613, 614, 708 A.2d 1348, 1349 (1988) (mem.) (“[W]here legislative intent can

be ascertained on its face, the statute must be enforced according to its terms without resort to

statutory construction.”); Flint v. Dept. of Labor, 2017 VT 89, ¶ 5, 205 Vt. 558, 177 A.3d 1080

(“[W]e resort to other tools of statutory construction—such as legislative history—only when the

statute is unclear or ambiguous.”). The majority sets these principles aside, does not conclude that

§ 3001 is ambiguous, and delves immediately into its understanding of legislative intent. By doing

so it fails to enforce a statute according to its unambiguous terms.

       ¶ 26.   I base my critique on the two primary methods of analysis by the majority. First,

the majority narrowly interprets § 3001 because of a concern that doing otherwise would

criminalize de minimis conduct. It explains that if it allows for prosecutions based upon civil

violations, as in this case, “defendant here would have been guilty of impeding the officer if she

had refused to provide her documents and then immediately recognized her error and produced

them” and “[s]uch a broad sweep is inconsistent with the text of § 3001 as a whole.” Ante, ¶ 13.

I disagree with the use of this hypothetical for three reasons.

       ¶ 27.   First, a defendant may not be convicted of a violation of § 3001 unless she actually

impedes an officer in the lawful execution of his or her duties. The hypothetical posed by the

majority clearly would not satisfy the impeding element of the statute since a momentary

hesitation, without more, would not result in impeding the officer from performing his or her

duties. Here, it is undisputed that defendant did not merely hesitate to comply with the law; she

repeatedly refused to obey the law. Thus, the majority’s analogy is inapt to the facts of this case.

                                                 12
       ¶ 28.   Second, § 3001 has already been interpreted sufficiently narrowly to satisfy any

constitutional concern. In State v. Harris, 152 Vt. 507, 509, 568 A.2d 360, 361 (1989), we

recognized that if § 3001 is not given a narrow reading, it would be unconstitutionally vague and

that “[a] criminal law must inform the public with reasonable assurance what behavior is

forbidden.” In Harris, we were satisfied that, by limiting the hindering statute to encompass only

actions that a person has no legal right to take, a person of reasonable intelligence would know

what conduct violates the statute. Id. Here, a person of reasonable intelligence would know that

repeatedly refusing a law enforcement officer’s request for her license and registration following

a traffic stop might subject her to criminal liability because providing one’s license and registration

upon request is required by statute. State v. Woods, 107 Vt. 354, 356, 179 A. 1, 2 (1935) (holding

that Vermonters are presumed to know the law both in civil and in criminal cases). The majority

here suggests that this is not enough to avoid a constitutional vagueness problem and thus holds

that hindering does not encompass actions that a person has no legal right to take under the motor

vehicle code. Ante, ¶ 17. Section 3001 is not unconstitutionally vague. What is meant by unlawful

is definitionally apparent: statutes establish what is unlawful. The majority’s new limitation is

unnecessary to avoid a constitutional vagueness problem and its analogy has no effect on the

constitutional analysis.3


       3
          It is unclear whether the majority’s void-for-vagueness analysis stems from concern over
notice to reasonable persons of what is prohibited, which I address above, supra ¶ 28, or whether
the its primary concern is the potential for discriminatory enforcement. See ante, ¶ 16-17
(describing notice and discriminatory enforcement aspects of void-for-vagueness doctrine and
concluding that “[the majority’s] interpretation is necessary to avoid constitutional concerns”).
Unlike cases that rely heavily on discriminatory enforcement as a basis for concluding that a statute
is unconstitutionally vague, here the majority has not referred to any facts in its analysis to suggest
that § 3001 has indeed been enforced in a discriminatory fashion. See Papachristou v. City of
Jacksonville, 405 U.S. 156, 158-62 (1972) (holding “prowling by auto” statute unconstitutionally
vague based upon lack of notice while highlighting fact that police officers claimed that “racial
mixture in the car” played no role in arrest decision). The majority also does not identify any
constitutional rights implicated by a prohibition against impeding officers based on a violation of
the motor-vehicle code. See Kolender v. Lawson, 461 U.S. 352, 361 (1983) (holding statute
requiring that pedestrians detained for Terry stop provide “credible and reliable identification”
                                                  13
       ¶ 29.   Finally, absent constitutional concerns, we must trust law enforcement officers and

prosecutors to use reasonable discretion in making arrest and charging decisions. The facts of this

case, contrary to the majority’s hypothetical, demonstrate a perfect example of a sound exercise of

that discretion. Here, the trooper was met with a combative and uncooperative operator who

refused his repeated requests to comply with Vermont law and produce her license and registration.

Rightly or wrongly, he believed he had the authority to arrest defendant when she first rebuked

him. Yet he instead exercised restraint and continued making the request that she provide him

with her documentation. Only after the trooper made twenty-two requests of an unruly operator,

summoned another officer to the scene at her request, and the second officer arrived, did defendant

comply. After that ordeal, the officer made the decision to arrest her for impeding. The State’s

Attorney saw fit to prosecute the case. Most importantly, a reasonable jury, deliberating on the

facts of the case, ultimately decided that defendant hindered Trooper Godfrey. I see no reason to

more narrowly interpret this unambiguous statute and in so doing upset the jury’s verdict.4



void for vagueness due to concern over potential suppression of both First Amendment liberties
and constitutional right to freedom of movement). And, even if I agreed with the majority’s
analysis—which I do not—to reach a definite conclusion on the constitutional question violates
precedent because we do not decide constitutional issues unnecessarily. See In re M.C., 2018 VT
139, ¶ 9, __ Vt. __, 2014 A.3d 1123. The majority holds that the plain language of the statute does
not encompass motor vehicle violations. Ante, ¶ 17. This obviates the need for constitutional
analysis. For these reasons, and because I believe that all involved in this case exercised discretion
in a fashion that was within the bounds of reasonableness, infra ¶ 29, I strongly disagree with the
majority’s constitutional holding.
       4
          I fear that the majority’s holding could cause violators of the motor vehicle code to place
increased demands on law enforcement. Officers may have to choose between complying with an
operator’s demands and conducting an orderly traffic stop. A responding officer, not an operator
who has been pulled over, should determine if a backup officer is needed. Vermont is a state with
many sparsely populated areas and driving conditions are often challenging. Frequently it will not
be feasible for a second officer to respond wherever and whenever an operator might make such a
demand. Yet today the majority has effectively held that demanding that another officer respond
to the scene to receive an operator’s license and registration does not, as a matter of law, impede
an officer in the performance of his or her duties if the only underlying unlawful act is a violation
of the motor vehicle code. As explained in the body of this dissent, I believe this is incorrect as a
matter of law. But I also fear that this is dangerous as a matter of policy because it places
unwarranted logistical requirements on police officers.
                                                  14
       ¶ 30.   I also disagree with the majority’s use of comparisons to the maximum punishments

for other offenses in Title 13 to conclude that the Legislature could not have “intended § 3001 to

include a civil violation of the motor vehicle code as a hindering action.” Ante, ¶ 14. And I

disagree with the majority’s conclusion that the Legislature did not intend to “penalize a civil

violation of the motor vehicle code as a felony offense.” Ante, ¶ 13.

       ¶ 31.   These are far-reaching assumptions of the Legislature’s intent. Yet § 3001 is

unambiguous. It does not prohibit prosecutions based upon civil violations. Indeed, the majority

cites no legislative history to buttress its apparent view that defendant’s conduct was not intended

by the Legislature to be a felony. Nor is there any citation for the proposition that when the

Legislature passed § 3001 it viewed the penalty for the offense as unreasonable. Quite to the

contrary, we must presume that the penalty for the offense—up to three years in prison and up to

$500 in fines5—was thought to be reasonable by the Legislature that drafted, debated, voted on,

and ultimately passed the bill that enacted § 3001 into law. The Legislature is free to amend the

statute by either changing its scope or its penalties. It is not our role to do so. Yet the majority

suggests that the Legislature, by passing other statutes with other penalties, has shed light on what

was meant to be penalized when § 3001 was passed. Ante, ¶¶ 14-15. This logic is flawed.

       ¶ 32.   The Legislature determines the appropriate sentence and class for each individual

crime. When a jury determines that a criminal violation has been proven beyond a reasonable

doubt, the penalty in the statute applies and a defendant is convicted of a felony or misdemeanor.

Here the jury decided that the elements of § 3001 were proven. Indeed, based on the facts, taken

in the light most favorable to the State as we must on this appeal, the two prongs of Neisner have




       5
          Yet another example of a proper exercise of discretion was the trial court’s sentencing
order that defendant pay a $400 fine while noting that “the penalty here, in large part, is the felony
conviction.” Even setting aside the broad discretion afforded a sentencing court, I have no quarrel
with that determination given the facts and circumstances of this case.
                                                15
been met. Defendant had no legal right to refuse to provide her license and registration to the

trooper and this impeded him in the lawful execution of his duties: she unjustifiably delayed him

at this traffic stop while he repeatedly requested that defendant comply with 23 V.S.A. § 1012(b)

and she forced him to summon and wait for another officer to arrive (who was then diverted from

his own work). The Legislature, apparently mindful that it is imperative that Vermonters recognize

and respect the authority of our law enforcement officers and obey their legal requests when failing

to do so would be unlawful, chose to make impeding an officer in this manner a felony and has

imposed a particular penalty. There is nothing ambiguous about this. I therefore would affirm

defendant’s conviction for impeding an officer and I dissent.




                                               Associate Justice




                                                16